978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Johnny B. WASHINGTON, Jr., Defendant-Appellant.
No. 92-5056.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 13, 1992Decided:  October 29, 1992

Appeal from the United States District Court for the Middle District of North Carolina at Durham.  Norwood Carlton Tilley, Jr., District Judge.  (CR-91-170-D)
James B. Craven, III, Durham, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Lisa B. Boggs, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Dismissed.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Johnny B. Washington, Jr., appeals the thirty-month sentence he received after he pled guilty to two counts of credit card fraud, 18 U.S.C. §§ 1029(a)(2), 1029(c)(1), 2 (1988 & Supp.  II 1990).  He contends that the district court's departure above the guideline range was unreasonable.


2
During the pendency of this appeal, the district court reduced Washington's sentence to twenty months on the government's motion under Federal Rule of Criminal Procedure 35(b).  Because Washington is no longer serving the thirty-month sentence originally imposed, his appeal is dismissed as moot, without prejudice to appeal the newly imposed sentence.  The appeal period commences from the date of this opinion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED